Exhibit 10.11


NORTHERN TRUST CORPORATION
2018 NON-EMPLOYEE DIRECTOR DEFERRED COMPENSATION PLAN
1. Purpose. The purpose of the Northern Trust Corporation 2018 Non-Employee
Director Deferred Compensation Plan is to provide non-employee members of the
Board of Directors of Northern Trust Corporation, a Delaware corporation (the
“Corporation”), with the opportunity to elect to defer all or a portion of (i)
the cash retainer fees otherwise payable to them by the Corporation into
deferred stock units and (ii) the restricted stock units granted to them by the
Corporation. This Plan shall replace the Northern Trust Corporation 1997
Deferred Compensation Plan for Non-Employee Directors for calendar years
beginning on or after January 1, 2018.
2. Definitions. For purposes of the Plan:
(a)“Account” shall mean the separate account maintained on the books of the
Corporation for each Participant pursuant to Section 7, consisting of the Cash
Retainer Sub-Account and the RSU Sub-Account.
(b) “Board” shall mean the Board of Directors of the Corporation.
(c) “Committee” shall mean the Compensation and Benefits Committee of the Board,
or a subcommittee thereof, or such other committee designated by the Board to
administer the Plan.
(d) “Common Stock” shall mean the common stock, par value $1.66 2/3 per share,
of the Corporation, and all rights appurtenant thereto.
(e)“Deferred Stock Units” shall mean deferred stock units credited to a
Participant’s Account pursuant to elections by the Participant under Sections 5
and 6.
(f)“Director” shall mean any member of the Board who is not an employee of the
Corporation or any of its subsidiaries or affiliates; provided, however, an
individual who is serving as an advisory director pursuant to the appointment
and designation as such by the Board and who is not an employee of the
Corporation or any subsidiary or affiliate of the Corporation shall not be a
Director for purposes of the Plan and shall not be eligible to defer
compensation under the Plan.
(g)“Effective Date” shall mean December 31, 2017.
(h)“Fair Market Value” means as of any date the closing price of the Common
Stock as reported on the NASDAQ Stock Market for that date or, if no closing
price is reported for that date, the closing price on the next preceding date
for which a closing price is reported, unless otherwise determined by the
Committee.
(i)“Participant” shall mean a Director who makes a deferral election under
Section 5 or 6 of the Plan.
(j)“Plan” shall mean the Northern Trust Corporation 2018 Non-Employee Director
Deferred Compensation Plan, as set forth herein and as amended from time to
time.
(k)“Restricted Stock Units” or “RSUs” shall mean restricted stock units granted
to the Participant under the Stock Plan.
(l)“Section 409A” shall mean Section 409A of the Internal Revenue Code of 1986,
as amended.
(m)“Separation from Service” shall mean a “separation from service” from the
Corporation, within the meaning of Section 409A and the regulations promulgated
thereunder.
(n)“Stock Plan” shall mean the Northern Trust Corporation 2017 Long-Term
Incentive Plan, as amended from time to time, or any successor equity plan
adopted by the Corporation.




--------------------------------------------------------------------------------




3. Administration. The Plan shall be administered by the Committee. The
Committee shall, subject to the terms of this Plan, interpret this Plan and the
application thereof and establish, amend and revoke rules and regulations as it
deems necessary or desirable for the administration of the Plan. All such
interpretations, rules, regulations and conditions shall be final, binding and
conclusive upon the Participants and all other persons having or claiming any
right or interest in the Plan or the Deferred Stock Units.
A majority of the Committee shall constitute a quorum. The Committee shall take
action either by (i) a majority of the members of the Committee present at any
meeting at which a quorum is present or (ii) written approval by all of the
members of the Committee without a meeting. The Committee may authorize any one
or more of its members or any officer of the Corporation to execute and deliver
documents on behalf of the Committee.
No member of the Board or Committee, and no officer of the Corporation to whom
the Committee delegates any of its power and authority hereunder, shall be
liable for any act, omission, interpretation, construction or determination made
in connection with this Plan in good faith, and the members of the Board and the
Committee and such officers shall be entitled to indemnification and
reimbursement by the Corporation in respect of any claim, loss, damage or
expense (including attorneys’ fees) arising therefrom to the full extent
permitted by law (except as otherwise may be provided in the Corporation’s
Certificate of Incorporation and/or By-laws) and under any directors’ and
officers’ liability insurance that may be in effect from time to time.
4. Eligibility. Each Director shall be eligible to participate in the Plan and
to make the elections provided under Sections 5 and 6.
5. Deferral of Cash Retainer.
(a)Annual Elections. Prior to the first day of each calendar year beginning on
or after January 1, 2018, each Director may elect to defer payment of all or a
portion of the Director’s cash retainer fees to be earned in such calendar year
that will be credited to the Cash Retainer Sub-Account of the Participant’s
Account. To be effective, such election must be completed and delivered to the
Corporation prior to the first day of such calendar year. Any election made
under this Section shall become irrevocable as of December 31 of the year prior
to the year in which the services relating to the cash retainer fee are
performed.
(b)Initial Participant Elections. An individual who becomes a Director for the
first time after a calendar year has commenced may make a deferral election, not
later than the 30th day following the date the individual becomes a Director,
with respect to all or a portion of the Director’s annual cash retainer that is
earned after the date of such election that will credited to the Cash Retainer
Sub-Account of the Participant’s Account.
(c)Effect of Elections. Any election made pursuant to this Section shall remain
in effect for future calendar years unless and until the Participant makes a new
election in accordance with Section 5(a). In order to change the amount of a
deferral for any subsequent calendar year (or to cease deferrals), a Participant
must make a new election prior to the calendar year for which the new election
is to be effective.
6. Deferral of Restricted Stock Units.
(a)Annual Elections. Prior to the first day of each calendar year beginning on
or after January 1, 2018, each Director may elect, in accordance with rules and
procedures established by the Committee, to defer payment of all or a portion of
the Restricted Stock Units granted to the Director in such calendar year that
will be credited to the RSU Sub-Account of the Participant’s Account. To be
effective, such election must be completed and delivered to the Corporation
prior to the first day of such calendar year. Any election made under this
Section shall become irrevocable as of December 31 of the year prior to the year
in which the RSUs relating to the election are granted.
(b)Initial Participant Elections. An individual who becomes a Director for the
first time after a calendar year has commenced may make a deferral election, not
later than the earlier of (i) the 30th day


2

--------------------------------------------------------------------------------




following the date the individual becomes a Director and (ii) to the extent
permitted by Section 409A, the day prior to the grant of Restricted Stock Units
in such calendar year to the Director, with respect to all or a portion of the
RSUs granted to the Director in such calendar year that will credited to the RSU
Sub-Account of the Participant’s Account.
(c)Effect of Elections. Any election made pursuant to this Section shall remain
in effect for future calendar years unless and until the Participant makes a new
election in accordance with Section 6(a). In order to change the number of
Restricted Stock Units deferred for any subsequent calendar year (or to cease
deferrals), a Participant must make a new election prior to the calendar year
for which the new election is to be effective.
7. Account.
(a)Cash Retainers. The crediting of Deferred Stock Units to the Cash Retainer
Sub-Account of the Participant’s Account with respect to the deferral of cash
retainer fees pursuant to Section 5 shall be made as of the dates the fees
earned by the Participant during the applicable calendar year would otherwise
have been payable to the Participant. The number of Deferred Stock Units to be
credited shall be equal to the result of dividing the amount deferred as of each
such date by the Fair Market Value of one share of Common Stock on such date.
(b)Restricted Stock Units. The crediting of Deferred Stock Units to the RSU
Sub-Account of the Participant’s Account with respect to the deferral of
Restricted Stock Units pursuant to Section 6 shall be made as of the dates the
RSUs granted to the Participant during the applicable calendar year become
vested. The number of Deferred Stock Units to be credited shall be equal to the
number of RSUs that are deferred by the Participant as of such date.
(c)Cash Dividends. Whenever any cash dividends are declared on the Common Stock,
the Corporation will credit the Cash Retainer and RSU Sub-Accounts of the
Account of each Participant on the date such dividend is paid with a number of
additional Deferred Stock Units equal to the result of dividing (i) the product
of (x) the total number of Deferred Stock Units credited to the Participant’s
Sub-Account on the record date for such dividend and (y) the per share amount of
such dividend by (ii) the Fair Market Value of one share of Common Stock on the
date such dividend is paid by the Corporation to the holders of Common Stock.
(d)Capitalization Adjustments. In the event of (i) any change in the Common
Stock through a merger, consolidation, reorganization, recapitalization or
otherwise, (ii) a stock dividend, or (iii) a stock split, combination or other
changes in the Common Stock, all as described in Section 5.7 of the Stock Plan,
the Deferred Stock Units credited to the Cash Retainer and RSU Sub-Accounts of
the Account of each Participant shall be increased or decreased proportionately
in accordance with Section 5.7 of the Stock Plan.
8. Payment of Account. Payment of the Cash Retainer and RSU Sub-Accounts of the
Participant’s Account shall be paid to the Participant (or, in the event of the
Participant’s death, to the Participant’s beneficiary, as provided in Section
10) in shares of Common Stock equal to the number of Deferred Stock Units
credited to each Sub-Account (provided that any fractional Deferred Stock Units
shall be paid in cash based on the Fair Market Value of one share of Common
Stock on the payment date), as provided below. Deferred Stock Units issued and
settled under this Plan shall be granted under the Stock Plan and shall be
considered “Other Stock Awards” granted pursuant to Section 3.4 of the Stock
Plan.
(a)Cash Retainer Sub-Account. Amounts credited to the Cash Retainer Sub-Account
with respect to a deferral year shall be paid, as irrevocably elected by the
Participant at the time of the deferral election, as follows:
(i) in a single lump sum on the 10th business day following the date the
Director incurs a Separation from Service for any reason other than his or her
death; or


3

--------------------------------------------------------------------------------




(ii) in up to ten annual installments beginning on the 10th business day
following the date the Director incurs a Separation from Service for any reason
other than his or her death, as irrevocably designated by the Director with
respect to the applicable deferral year.
In the absence of an effective election with respect to a deferral year, payment
shall be made in accordance with sub-paragraph (i) above for such deferral year.
(b)RSU Sub-Account. RSUs credited to the RSU Sub-Account with respect to a
deferral year shall be paid, as irrevocably elected by the Participant at the
time of the deferral election, as follows:
(i) in a single lump sum on the 10th business day following the date the
Director incurs a Separation from Service for any reason other than his or her
death; or
(ii) in up to ten annual installments beginning on the 10th business day
following the date the Director incurs a Separation from Service for any reason
other than his or her death, as irrevocably designated by the Director with
respect to the applicable deferral year.
In the absence of an effective election with respect to a deferral year, payment
shall be made in accordance with sub-paragraph (i) above for such deferral year.
(c)Distribution upon Death. If a Director incurs a Separation from Service due
to death or his or her death occurs after Separation from Service but before
payment to him or her of the entire balance of his or her Cash Retainer
Sub-Account or RSU Sub-Account, all or the remaining balance of his or her Cash
Retainer Sub-Account or RSU Sub-Account shall be paid to such Director’s
beneficiaries in a lump sum on, or in up to ten annual installments beginning
on, the 10th business day following the date of death, as irrevocably elected by
such Director in accordance with the provisions of, and subject to the deadlines
of, Sections 5 and 6. If no such designation is in effect for some portion of
the Director’s Cash Retainer Sub-Account or RSU Sub-Account on the date of his
or her death, that portion of the Director’s Cash Retainer Sub-Account or RSU
Sub-Account shall be paid to his or her beneficiaries in a single lump sum on
the 10th business day following the date of such Director’s death.
9. Change in Control. In the event of a Change in Control (as defined in the
Stock Plan) that constitutes a change in the ownership or effective control of
the Corporation or in the ownership of a substantial portion of the
Corporation’s assets under Section 409A, the Account of each Participant shall
be paid to the Participant in a lump sum in cash within ten business days after
the date of the Change in Control, in an amount equal to the result of
multiplying (i) the number of Deferred Stock Units credited to the Participant’s
Account on the Change in Control date by (ii) the Fair Market Value of one share
of Common Stock on the Change in Control date.
10. Beneficiary Designation. Each Participant shall have the right, at any time,
to designate any person or persons, including a trust, as his beneficiary or
beneficiaries to whom payment under the Plan shall be paid in the event of his
or her death prior to payment to the Participant of his or her Account. Any
beneficiary designation may be made or changed by a Participant by a written
instrument, in such form prescribed by the Committee, which is filed with the
Corporation prior to the Participant’s death. If a Participant fails to
designate a beneficiary, or if all designated beneficiaries predecease the
Participant, the Account shall be paid to the Participant’s estate.
11. Amendment and Termination. The Board may amend or terminate the Plan at any
time in whole or in part; provided, however, that no amendment or termination
shall reduce the Deferred Stock Units credited to a Participant’s Account or
adversely affect the rights of a Participant to such Deferred Stock Units,
without the consent of the Participant (or the Participant’s beneficiary in the
event of the Participant’s death). Notwithstanding the foregoing, the Plan may
be amended at any time, without the consent of any Participant (or beneficiary)
if necessary or desirable to comply with the requirements, or avoid the
application, of Section 409A.
12. General Provisions.


4

--------------------------------------------------------------------------------




(a)Unfunded Plan. All payments hereunder shall be made by the Corporation from
its general assets at the time and in the manner provided for in the Plan. No
funds, securities or other property of any nature shall be segregated or
earmarked for any current or former Participant, beneficiary or other person,
and his or her sole right is as a general creditor of the Corporation with an
unsecured claim against its general assets.
(b)Non-Alienation of Benefits. Neither a Participant nor any other person shall
have any rights to sell, assign, transfer, pledge, anticipate, or otherwise
encumber the amounts, if any, payable under the Plan to the Participant or any
other person. Any attempted sale, assignment, transfer or pledge shall be null
and void and without any legal effect. No part of the amounts payable under the
Plan shall be subject to seizure or sequestration for the payment of any debts,
judgments, alimony or separate maintenance owed by a Participant or any other
person, nor be transferable by operation of law in the event of a Participant’s
or any other person’s bankruptcy or insolvency.
(c)Section 409A. Notwithstanding any provision of the Plan to the contrary, the
Plan will be construed, administered or deemed amended as necessary to comply
with the requirements of Section 409A to avoid taxation under Section 409A to
the extent Section 409A applies to the Plan. Each payment and benefit hereunder
shall constitute a “separately identified” amount within the meaning of Treasury
Regulation §1.409A-2(b)(2). The Committee, in its sole discretion shall
determine the requirements of Section 409A that are applicable to the Plan and
shall interpret the terms of the Plan in a manner consistent therewith. Under no
circumstances, however, shall the Corporation or any affiliate or any of its or
their employees, officers, directors, service providers or agents have any
liability to any person for any taxes, penalties or interest due on amounts paid
or payable under the Plan, including any taxes, penalties or interest imposed
under Section 409A.
(d)No Stockholder Rights. Neither the Participant nor any other person shall
have any rights as a stockholder of the Corporation with respect to the Deferred
Stock Units credited to the Participant’s Account until the shares of Common
Stock are issued to the Participant (or the beneficiary of the Participant).
(e)Severability. If any provision of the Plan shall be held illegal or invalid
for any reason, such illegality or invalidity shall not affect the remaining
provisions of the Plan, and the Plan shall be enforced as if the invalid
provisions had never been set forth therein.
(f)Successors in Interest. The obligation of the Corporation under the Plan
shall be binding upon any successor or successors of the Corporation, whether by
merger, consolidation, sale of assets or otherwise, and for this purpose
reference herein to the Corporation shall be deemed to include any such
successor or successors.
(g)Governing Law; Interpretation. The Plan shall be construed and enforced in
accordance with, and governed by, the laws of the State of Delaware, without
giving effect to principles of conflict of laws.


5